Citation Nr: 0903854	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-02 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic condition 
secondary to exposure to asbestos.

3.  Entitlement to service connection for high blood 
pressure, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for numbness and 
tingling in the hands and feet, claimed as neuropathy, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The available service medical and personnel records reflect 
that the veteran was inducted in January 1967 and served on 
active duty from May 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Seattle, 
Washington, which denied the enumerated issues on appeal.  
The issues of entitlement to service-connection for high 
blood pressure and for numbness and tingling in the hands and 
feet, were initially denied on a direct basis, but were later 
readjudicated in a November 2008 supplemental statement of 
the case to include as secondary to Agent Orange exposure, 
after the veteran sent a document in March 2008 alleging 
these conditions to be due to such exposure.  The Board is 
recharacterizing these issues to reflect the claims as 
secondary to Agent Orange exposure.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in November 2008 (Travel 
Board).  A transcript of this hearing is associated with the 
claims folder.  

The appeal as to the issues of entitlement to service-
connection for PTSD, high blood pressure and for numbness and 
tingling in the hands and feet, is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

Competent medical evidence reveals no evidence that the 
veteran has a current respiratory disability nor is he shown 
to have any other disability related to asbestos exposure.


CONCLUSION OF LAW

A chronic disability based on exposure to asbestos was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the veteran's claim on 
appeal was received in December 2004 and a duty to assist 
letter was sent in the same month, prior to the May 2005 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

The Board notes that there has not been an attempt to verify 
the veteran's claimed inservice exposure to asbestos, however 
the veteran is not prejudiced by this in light of the 
evidence failing to show that he has a current disability 
that is respiratory or otherwise, that is shown to be related 
to asbestos exposure.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination in this instance where the records show no 
evidence of a current respiratory disorder, nor of any 
asbestos related disorder.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Such letter 
was sent to the appellant in April 2008.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Service Connection

The veteran contends that he should be granted service 
connection for a chronic condition secondary to asbestos 
exposure.  He further clarified at his November 2008 Travel 
Board hearing that the chronic condition specifically 
concerns respiratory problems involving shortness of breath.  
He also testified that he was exposed to asbestos when he was 
stationed at the barracks in Fort Lewis, and that he had to 
help clean up debris after they demolished some of the old 
buildings there.  He indicated that he did not use a 
respirator.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records and available service personnel 
records neither rule in nor do they rule out exposure to 
asbestos.  They do reflect that he served in Korea with 
USARPAC from February 19, 1968 to March 8, 1969.  His 
military occupational specialty (MOS) is shown in the service 
personnel records to be "BasRadRel&CarrRepr."  

Service treatment records reflect that on the January 1967 
pre induction examination, the veteran's examination of his 
lungs and chest was normal.  The accompanying report of 
medical history did reflect that the veteran had said yes to 
having chronic/frequent colds, hay fever and pain and 
pressure in his chest.  He denied any other potentially 
pertinent medical history to include chronic cough, or 
asthma.  He was treated for upper respiratory infection in 
June 1968 with symptoms including a non productive cough, but 
with his temperature around 98.  Also in June 1968 he was 
treated for having paint solvent being splattered over his 
face and hands, which resulted in a skin irritation.  In 
October 1968 he was treated again for an upper respiratory 
infection with sore throat and temperature again of 98 
degrees.  A March 1969 medical clearance certificate revealed 
the veteran to be free from infectious or contagious disease.  
His separation examination of March 1969 revealed normal 
lungs and chest and his report of medical history was 
negative for any pertinent medical complaints other than 
chronic or frequent colds.  

After separation from service, the records, which include VA, 
private and Social Security records are devoid of any 
evidence of any chronic condition related to asbestos 
exposure.  VA and private treatment records from 2004 
primarily address psychiatric complaints and other medical 
problems such as migraine headaches and arthritis, with no 
mention of any respiratory complaints or asbestos exposure.  
The earliest medical evidence showing any respiratory 
complaints is a February 2005 VA Agent Orange examination, 
which notes the veteran to give subjective complaints of 
shortness of breath since 2000.  However physical examination 
revealed no evidence of shortness of breath which could be 
noticed, nor any coughing.  There was no clubbing or 
cyanosis, and his upper respiratory tract was normal.  Chest 
X-ray was normal except for an aortic tortuosity and 
diaphragmatic eventuation.  There was no pulmonary disorder 
diagnosed in this examination.  

The records to include VA, private and Social Security from 
2005 through 2008 continued to be devoid of any findings or 
complaints of a pulmonary disorder, nor of any residuals of 
any possible Agent Orange exposure.  Rather these records 
detail other medical problems to include psychiatric 
problems, neurological problems affecting the hands and feet, 
migraines and hypertension.  The VA problem list from October 
2006 likewise shows PTSD, peripheral nerve disease, chronic 
headaches and blood pressure complaints, but is completely 
absent for any respiratory complaints or of asbestos 
exposure.  

The veteran testified in his November 2008 hearing and 
admitted that he has not actually been diagnosed with any 
respiratory disorder, but stated that he sometimes gets 
shortness of breath on exertion and that this has been linked 
to asbestos exposure.  He indicated having had treatment with 
some sort of an inhaler but did not clarify who the treating 
doctor was.  He indicated that at a VA examination he was 
told this shortness of breath comes and goes when he exerts 
himself.   

Based on review of the evidence, the Board finds that 
service-connection is not warranted for a chronic disorder 
based on exposure to asbestos.  The evidence fails to show 
that the veteran has a chronic disability based on such 
exposure.  There is no medical evidence showing any 
respiratory condition currently exists.  The only evidence of 
such disorder comes from the veteran's subjective contentions 
and his history reported in the February 2005 Agent Orange 
examination, with no objective medical evidence to support 
such contentions.  A bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses. Layno v. Brown, 6 Vet. App. at 470.  As a 
lay person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 2 Vet. 
App. at 482.

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Absent any evidence of a current disability related 
to asbestos exposure, service-connection is not warranted as 
the first requirement for service-connection, that being a 
current disability, is not met.  

As the preponderance of the evidence is against service 
connection for a disability based on asbestos exposure, 
reasonable doubt does not apply in this case.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).





ORDER

Service connection for a chronic disability secondary to 
inservice asbestos exposure denied.  


REMAND

In regards to the remaining claims for entitlement to 
service-connection for PTSD, peripheral neuropathy and for 
hypertension, further development of these issues is 
necessary to afford proper adjudication of these matters.

As per the PTSD claim, further development of the stressors 
is necessary.  Currently the veteran is shown to have a 
diagnosis of PTSD, as well as other possible psychiatric 
disorders including major depression and attention deficit 
hyperactivity disorder (ADHD.)  The veteran has given a 
number of stressors to support his diagnosis of PTSD.  In a 
March 2008 stressor statement the veteran said that while 
assigned to 516 Light Equipment Maintenance Company they 
traveled throughout South Korea in support of the primary 
mission of repairing and recovering equipment.  In March 
1968, while on trips from Seoul, South Korea to Camp Casey 
and to Tong Do Chon (little Chicago) he was shot at by an 
unknown assailant.  Also during this time he came upon a 
civilian bus that had been blown up by North Korean 
infiltrators and saw dead bodies on and around the bus.  Also 
during this timeframe he saw an American 2 and 1/2 ton truck 
run over and presumably kill a Korean national.  He further 
elaborated on these stressors in a November 2004 mental 
health initial assessment, as well as the August 2007 VA QTC 
examination, and indicated that the incident where he was 
shot at took place in the Demilitarized Zone (DMZ), where he 
was picking up some radio equipment, and that he was not 
allowed to return fire.  As far as the incident involving the 
truck running over the Korean, he indicated that he was 
riding in the back of this truck when it happened.  He gave 
additional stressors in his November 2008 hearing, when he 
said that a close friend named John Sylva who served with him 
committed suicide a few weeks after Christmas in 1968.  He 
also testified that another soldier who served in a different 
unit killed himself during his basic training by jumping off 
of a building.  

The Board notes that the U. S. Army & Joint Services Records 
Research Center (JSRRC) in a September 2008 letter indicated 
that it was unable to verify his stressors and was unable to 
locate unit records from the 516th Maintenance Company.  
However the JSRRC did find some chronologically significant 
events that took place between November 1966 and December 
1969.  This includes an incident of an attack that took place 
on February 7, 1968 prior to the veteran's arrival in Korea.  
However there were also events that took place during the 
veteran's time in Korea.  This included incidents on March 
27, 1968, April 14, 1968 and April 21, 1968 with descriptions 
of the incidents that do not match the veteran's claimed 
stressors.  The JSRRC also mentioned additional incursions 
and firefights on April 28, 1968, July 3, 1968, July 20, 1968 
and July 21, 1968, but gave no further detail as to these 
additional incursions.  There was also a summary of Events on 
the Korean DMZ report on April 18, 1968 where North Korean 
Guards attacked U.N. command Guards in the Joint Security 
Area.  

However the Board notes that complete service personnel 
records are not in the claims file.  Such records could 
potentially verify service in the DMZ during the times shown 
by the JSRRC where the documented incidents took place.  
Thus, an attempt should be made to obtain the complete 
service personnel records, to include his DD Form 214 which 
is currently not of record.  Further attempts should be made 
to verify the additional claimed stressors, which have now 
been expanded to include the alleged suicides mentioned in 
the November 2008 hearing. 

As per the claims for service-connection for peripheral 
neuropathy and hypertension, further development of these 
claims is indicated to include obtaining additional medical 
evidence and to also verify whether the veteran was exposed 
to Agent Orange while serving in Korea during the Vietnam 
War.  The Board notes that while the RO has denied both the 
peripheral neuropathy and hypertension as not being diseases 
that are presumptive to Agent Orange exposure, service-
connection as directly related to such exposure is not 
precluded.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

To date there is no verification of any Agent Orange exposure 
has been attempted.  Such possible exposure to Agent Orange 
may possibly be verified by the veteran's service personnel 
records and any other unit information that may be obtained.  
He has alleged such exposure by being in an area in Korea 
where containers of it passed through as mentioned in his 
hearing, and also alleged that it was sprayed in the DMZ in 
Korea in a March 2008 written statement.  Furthermore, the 
veteran in his November 2008 testimony suggested that 
additional medical evidence regarding both these conditions 
may be available.  As per the neuropathy he indicated that he 
would be undergoing additional testing at the VA following 
this hearing and it was agreed upon to hold the claims file 
open for 60 days following this hearing.  

However, no additional evidence has been obtained and an 
attempt to obtain any additional VA evidence pertaining to 
his claimed neuropathy should be undertaken.  As per the 
hypertension he testified as to having been diagnosed at the 
VA in South Bend, Washington for hypertension shortly after 
service.  He was unclear as to when the actual treatment 
dates, at first suggesting that it took place in 1969 or 
1970, which could place such diagnosis within a year from 
discharge.  Later he testified that the diagnosis was around 
1971.  No such records have been obtained.  Such evidence is 
in the VA's constructive possession, and could be relevant to 
a claim for service-connection for hypertension on a 
presumptive basis.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to secure all available service personnel 
records, including the veteran's DD Form 
214 through official channels including 
the National Personnel Records Center 
(NPRC) or any other appropriate source, 
including the appellant.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

2.  The AOJ should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.

3.  Following the completion of the 
above, the AOJ should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements and any medical and personnel 
records which may have been obtained.  
The summary and all associated documents, 
including a copy of this remand, all 
available service records to include his 
DD Form 214 and other available service 
personnel records showing service in 
Korea with USARPAC from February 19, 1968 
to March 8, 1969 with the MOS of 
BasRadRel&CarrRepr, any additional 
service personnel records obtained from 
NPRC and any written stressor statements 
should then be sent to the JSRRC, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors and to additionally 
verify his claims of exposure to Agent 
Orange while serving in Korea.  The JSRRC 
should be requested to provide any 
information which might corroborate the 
following stressors that took place 
around March 1968 including (1) being 
shot at by an unknown assailant in the 
Korean DMZ.  (2) An incident involving a 
civilian bus that had been blown up by 
North Korean infiltrators resulting in 
fatalities, the aftermath which he 
allegedly witnessed dead bodies on and 
around the bus.  (3) An incident 
involving a U.S. Army and 2 and 1/2 ton 
truck he was riding in which ran over and 
presumably killed a Korean national.  (4)  
Other stressors to be verified should 
include the suicide of a soldier who 
jumped off a building around the time the 
veteran was in basic training and the 
suicide of a John Sylva a few weeks after 
Christmas in 1968 who served in the same 
unit with the veteran.  Additionally if 
possible, the JSRRC should verify whether 
the veteran served in any areas of Korea 
where potential exposure to Agent Orange 
might have taken place, to include 
storage facilities or areas in the DMZ 
where it may have been sprayed. 

The report should contain any useful 
information such as unit histories, 
diaries, operational reports or other 
military records that might support the 
appellant's claim.

4.  Should the AOJ be unsuccessful in 
obtaining the above specifically 
requested records, then the AOJ must 
notify the appellant of that inability 
to obtain those records, consistent 
with notice information requirements 
contained in 38 C.F.R. § 3.159 (e); 
including but not limited to informing 
him as to whether the records exist, 
the efforts taken to locate the 
records, and that further efforts to 
obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).

5.  After obtaining any other relevant 
information from the above requested 
searches from the NPRC and JSRRC, the 
RO should determine whether the 
evidence verifies any of the above 
described stressors described by the 
veteran as resulting in his PTSD.

6.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for his claimed 
PTSD, high blood pressure and numbness 
and tingling of the hands and feet, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested, to 
include VA records cited by the veteran 
at his November 2008 hearing such as VA 
records from South Bend, Washington 
showing hypertension shortly after 
service from the late 1960's to the 
1970's and VA records of treatment for 
neuropathy after the November 2008 
hearing.  All records obtained should be 
added to the claims folder.  If requests 
for any private or non-VA government 
treatment records are not successful, the 
AOJ should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2008).

7.  Thereafter, following completion of 
the above and if deemed necessary based 
on the evidence obtained from the above 
requested development, the AOJ should 
afford the veteran a VA psychiatric 
examination.  The claims file must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner must 
determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include PTSD.  In addressing 
the issue of PTSD, the examiner must be 
provided with a copy of the determination 
as to the nature of the veteran's service 
as set forth in #5, and must note that 
such has been reviewed.  The examiner 
should provide an opinion on the 
following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should also address the symptoms 
described in the veteran's separation 
examination report of medical history in 
a discussion as to the etiology of any 
claimed psychiatric disorder.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

8.  After the completion of the above, 
the AOJ should schedule the veteran for 
examination(s), by an appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
high blood pressure and complaints 
involving numbness of the hands and feet 
(neuropathy).  The specialist should 
determine whether any claimed 
disabilities involving high blood 
pressure and complaints involving 
numbness of the hands and feet 
(neuropathy) are due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination reports must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
hypertension and complaints involving 
numbness of the hands and feet 
(neuropathy).

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability or 
disabilities involving high blood 
pressure and/or complaints involving 
numbness of the hands and feet 
(neuropathy); (2) whether any diagnosed 
disability involving the high blood 
pressure and/or complaints involving 
numbness of the hands and feet 
(neuropathy) at least as likely as not 
began in service, to include being caused 
by exposure to Agent Orange (only if such 
exposure is verified by official 
sources).  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

9.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


